If the plaintiff has a defence to the award, it is available in equity only; for the settled doctrine in this state is, that a written common-law award upon a written submission cannot be disputed in an action upon it at law for any error or defect not apparent upon the record, — that is to say, the submission and award (Truesdale v. Straw, 58 N.H. 208); and if it cannot be so impeached when it is the subject of an action, there is no ground for holding that it can be when pleaded as a defence.
The plaintiff is therefore entitled to recover only the amounts confessed, with costs to the filing of confession, and the defendants will take costs since.
Ordered accordingly.
FOSTER, J., did not sit: the others concurred.